significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division et a lpia tal this letter constitutes notice that waivers of the percent excise_tax due under section f of the internal_revenue_code have been granted with respect to the liquidity_shortfall for the plan for the first second third and fourth quarters of the plan_year ending date hereinafter these four quarters will be known as the impacted quarters’ the waivers of the percent tax have been granted in accordance with section f of the internal_revenue_code for any quarter for which these waivers have been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the liquidity_shortfall for the plan arose as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code for the quarters ending date date date and date the information furnished indicates that the company was unaware that liquidity shortfalls existed for the impacted quarters until april of at that time the company was first informed by consulting firm y of the liquidity shortfalls for the impacted quarters and that the company was liable for excise_taxes of percent of such shortfalls shortly after being informed of the liquidity shortfalls and the tax due the company requested a waiver of the excise_tax consulting firm y also found that no liquidity_shortfall currently existed for the plan for the quarter ending date the plan has subsequently continued to satisfy the liquidity requirements in april of consulting firm y replaced consulting firm x as the actuaries for the plan in the course of their due diligence consulting firm y discovered errors in prior years’ valuations and informed consulting firm x of such errors consulting firm x then redid the valuations for the plan years ending date and date completing the work in time for the company to file amended schedules b of forms for these plan years in february of consulting firm x had material in its possession before the payment due dates of the quarters ending date and date to put it on notice of the potential for liquidity shortfalls but did not timely make any calculations nor did it inform the company of the potential for liquidity shortfalls in a timely manner both consulting firms x and y had material in their possession before the payment due dates of the quarters ending date and date to put each on notice of the potential for liquidity shortfalls neither however made any timely calculations nor did either inform the company of the potential for liquidity shortfalls in a timely manner there was no other information available to the company that was sufficient for it to determine that there was a liquidity_shortfall based on the information above we conclude that the liquidity shortfalls experienced by the plans was due to reasonable_cause and not willful neglect and that reasonable steps were taken to remedy such liquidity shortfalls because the liquidity requirement of sec_412 of the code was satisfied for the plan for the quarter ending date the percent excise_tax of sec_4971 does not apply with respect to the liquidity_shortfall that existed for the plan for the first second third and fourth quarters of the plan_year ending date this ruling is being given with the understanding that all the representations made pursuant to this request are accurate if such representations made pursuant to this request are not accurate the company may not rely upon this ruling letter this ruling letter is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter has been sent to the manager employee_plans classification in if you have any questions on this ruling letter please contact sincerely pumrdd yreheg norman greenberg manager employee_plans actuarial group
